     Case 2:17-cv-01924-JAD-DJA Document 67 Filed 01/19/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    JOHN SOUZA,                                         Case No. 2:17-cv-01924-JAD-DJA
 5                          Plaintiff,
                                                          ORDER
 6          v.
 7    ELEVATE, INC., et al.,
 8                          Defendants.
 9
10          Presently before the Court is Respondent Counsel Kimball’s Motion to Withdraw as

11   Counsel (ECF No. 66), filed on January 8, 2021.

12          Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a

13   case except by leave of Court after notice has been served on the affected client and opposing

14   counsel.” See LR IA 11-6(b). Having reviewed the motion, the Court finds that requirements of

15   LR IA 11-6(b) have not been met. No certificate of service was included to verify that notice was

16   given to Wright Thurston. Nevertheless, the Court understands that Thurston is unlikely to have

17   any role in this matter. As he has not been dismissed however, Kimball is required to serve a

18   copy of his motion to withdraw on Thurston and provide the Court with Thurston’s last known

19   address, phone number, and email address so he can be listed as pro se with that contact

20   information on the docket.

21          IT IS THEREFORE ORDERED that Respondent Counsel Kimball’s Motion to Withdraw

22   (ECF No. 66) is granted.

23          IT IS FURTHER ORDERED that Kimball’s Notice of Service and Thurston’s contact

24   information must be filed no later than January 26, 2021.

25          DATED: January 19, 2021.

26

27
                                                         DANIEL J. ALBREGTS
28                                                       UNITED STATES MAGISTRATE JUDGE
